DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wai Keung Chan (Chan) US 2009/0231232.
As per Claim 1 Chan disclose;
1. A display card, (Fig. 1 item 10) comprising: a circuit board (part of display adapter 10 with express size card) a fan (58), disposed on the circuit board (Fig. 1); and a cover body (60), covering the circuit board (express card), and comprising a top wall (See fig. below “Top wall”), wherein the top wall comprises: a first covering portion (TP1), comprising an opening (for fan 58) to expose the fan; and a second covering portion (TP2), connected to the first covering portion (TP1), and bending towards the circuit board (below heat sink).

As per Claim 2 Chan disclose;


    PNG
    media_image1.png
    671
    1457
    media_image1.png
    Greyscale


As per Claim 3 Chan disclose;
a part of the second covering portion  (TP2) encircles the fan (58).

As per Claim 4 Chan disclose;
the second covering portion (TP2) comprises a first bend section (TB1) and a second bend section (TB2), and the first bend section (TB1) is connected between the second bend section (TB2) and the first covering portion (TP1), and extends towards the circuit board from the first covering portion (See dwg. above).

As per Claim 5 Chan disclose;


As per Claim 6 Chan disclose;
the second bend section (TB2) is parallel to the first covering portion (TP1).

As per Claim 7 Chan disclose;
an angle between the first bend section (Tb1) and the first covering portion (TP1) is an obtuse angle (90 degree or more).

As per Claim 8 Chan disclose;
the first bend section (TB1) is perpendicular to the first covering portion (TP1).

As per Claim 9 Chan disclose;
at least one first connector (28) located at a first end of the display card (10), wherein the cover body further comprises a side wall, the side wall (at item 22) is located at a second end (at item 22) of the display card, and the second bend section is connected between the first bend section (TP1) and the side wall (at item 22).

As per Claim 10 Chan disclose;


As per Claim 11 Chan disclose;
the second covering portion (TP2) is connected between the first covering portion (TP1) and the side wall of the cover body, and the second covering portion is an inclined surface or a curved surface (Fig 1 shows curved surface between TP1 and TP2 at TB1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835